J-S43014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

MADELINE RODRIGUEZ,

                         Appellant                   No. 2329 EDA 2014


           Appeal from the Judgment of Sentence of July 7, 2014
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-CR-0000946-2014

BEFORE: GANTMAN, P.J., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                           FILED AUGUST 19, 2015

      Appellant, Madeline Rodriguez, appeals from the judgment of sentence

entered on July 7, 2014. We affirm.

      The relevant factual background and procedural history of this case

are as follows. On September 28, 2013, Appellant was operating a vehicle

that was stopped in the right hand lane. The vehicle’s passenger, William

Gonzalez, exited the vehicle and placed a bag of trash in a dumpster at an

apartment building. Officer Samuel Elias thereafter initiated a traffic stop of

Appellant’s vehicle to investigate the possibility of illegal dumping. Officer

Elias asked for Appellant’s license, registration, and proof of insurance and

William Gonzalez’s identification. Appellant gave Officer Elias a false name.

She eventually admitted that her license was suspended because of a past

DUI conviction.
J-S43014-15




        On April 29, 2014, Appellant was charged via criminal information with

false identification to law enforcement1 and driving while license suspended

– DUI related.2 On July 7, 2014, Appellant filed a suppression motion. After

a suppression hearing, the trial court orally denied the motion. That same

day, Appellant proceeded to a bench trial.      She was convicted of driving

while license suspended – DUI related.         The false identification to law

enforcement charge was dismissed.       Appellant was immediately sentenced

to 60 days’ imprisonment. On July 9, 2014, the trial court issued findings of

fact and conclusions of law as to its denial of Appellant’s suppression motion.

This timely appeal followed.3

        Appellant presents one issue for our review:

        Whether the lower court abused its discretion in denying
        [Appellant’s] motion to suppress physical evidence, where police
        exceeded [the] scope of [a] Terry[4] stop, by subjecting
        Appellant to an investigative detention without the required
        reasonable suspicion of unlawful activity with respect to
        Appellant in violation of Appellant’s rights under the Fourth

1
    18 Pa.C.S.A. § 4914(a).
2
    75 Pa.C.S.A. § 1543(b)(1).
3
  On October 2, 2014, this Court dismissed the appeal for failure to file a
docketing statement as required by Pennsylvania Rule of Appellate
Procedure 3517. On October 31, 2014, Appellant moved to reinstate the
appeal. On November 6, 2014, this Court granted Appellant’s motion and
reinstated her appeal.
4
    See Terry v. Ohio, 392 U.S. 1 (1968).




                                      -2-
J-S43014-15


      Amendment and Article 1, Section 8 of the Pennsylvania
      Constitution?

Appellant’s Brief at 2-3.

      Prior to addressing the merits of this appeal, we must first address

whether Appellant preserved her lone issue for our review. It is axiomatic

that “[i]ssues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”      Pa.R.A.P. 302(a); Commonwealth v.

Hollingshead, 111 A.3d 186 (Pa. Super. 2014). In her motion to suppress,

Appellant argued:

      [Appellant] was stop[ped] without a warrant and it is believed
      without reasonable suspicion on September 28, 2013. The 4th
      [A]mendment of the United States Constitution protects
      motorists from unreasonable searches and seizures.              75
      Pa.C.S.[A. §] 6308(b) allows traffic stops based upon reasonable
      suspicion that a violation of the Motor Vehicle Code is happening.
      [Appellant] believes and therefore avers that there was nothing
      to suggest a violation of the Motor Vehicle Code was occurring
      and therefore the stop was illegal and all evidence obtained
      therein should be excluded.

Motion to Suppress, 7/7/14, at 1 (paragraph numbers and breaks omitted); 5

see N.T., 7/7/14, at 2-29.


5
 As this Court has stated:
     A police officer has the authority to stop a vehicle when he or
     she has reasonable suspicion that a violation of the [Motor
     V]ehicle [C]ode has taken place, for the purpose of obtaining
     necessary information to enforce the provisions of the code.
     However, if the violation is such that it requires no additional
     investigation, the officer must have probable cause to initiate the
     stop.
Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super. 2013), appeal
denied, 79 A.3d 1096 (Pa. 2013) (citations omitted; emphasis removed).



                                    -3-
J-S43014-15


      On appeal, Appellant concedes that “reasonable suspicion [existed]

that either theft of services or illegal dumping was occurring” by Appellant’s

passenger, William Gonzalez. Appellant’s Brief at 5. However, she argues

that Officer Elias’ request for her license was an unrelated inquiry which

measurably extended the traffic stop and therefore required separate

reasonable suspicion.     See Rodriguez v. United States, 135 S.Ct. 1609,

1615 (2015). This argument was not made before the trial court and the

trial court never addressed it in (1) its oral ruling on the suppression motion;

(2) its written findings of fact and conclusions of law; or (3) its Rule 1925(a)

opinion. Accordingly, Appellant’s lone issue on appeal is waived.6

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/19/2015



6
  Even if we concluded that Appellant preserved her lone issue for our
review, we would conclude that it is without merit. As noted above,
Appellant concedes that Officer Elias had reasonable suspicion to stop her
vehicle in order to investigate Mr. Gonzalez for illegal dumping. It is well-
settled that police may request that both the driver and the passenger
provide identification during a lawful stop. See Commonwealth v. Durr,
32 A.3d 781, 784 (Pa. Super. 2011), appeal denied, 50 A.3d 691 (Pa.
2012); see also Rodriguez, 135 S.Ct. at 1615. Thus, Officer Elias’ request
for Appellant’s driver’s license was not an unrelated inquiry which
unreasonably extended the traffic stop.



                                     -4-